DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on March 18, 2022 (“March 2022 Response”).  The March 2022 Response contained, inter alia, claim amendments (“March 2022 Claim Amendments”) and “REMARKS” (“March 2022 Remarks”).
Claims 1-10, 12-18, and 20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 and 12 are drawn to a process, Claims 13-14 are drawn to a machine, and Claims 15-18 and 20 are drawn to an article of manufacture. Thus, Claims 1-10, 12-18, and 20 are drawn to at least one of the statutory categories of invention.
Step 2A - Prong One:
Claim 1 (representative of independent claims 13 and 15) recites/describes the following steps: receiving at least one virtual resource from at least one first client; receiving a virtual resource request message from a second client; obtaining, from the received virtual resource request message, user characteristic information, time information and priorities among the user characteristic information and the time information; obtaining configuration information of each of the received at least one virtual resource; selecting a plurality of virtual resources from the at least one virtual resource, based on the obtained user characteristic information, the obtained time information, and the obtained configuration information; sorting the selected plurality of virtual resources in descending order according to the obtained priorities, receiving, a virtual resource obtaining confirmation message comprising an identifier of a virtual resource selected by the second client and an identifier of the second client based on an instruction of the second client; collecting, based on the received identifier of the virtual resource and the received identifier of the second client, statistics about an issuance result of the virtual resource selected by the second client; and estimating a pushing effect of the virtual resource selected by the second client based on the collected statistics, wherein the selecting comprises: determining whether a distance between a current location of the second client and a location for using a virtual resource is greater than a second distance threshold; and selecting a travel allowance virtual resource when the distance between a current location of the second client and the location for using the virtual resource is determined to be greater than the second distance threshold.
These steps, under its broadest reasonable interpretation, the claims describe or set-forth provision of a virtual resource (such as a coupon, voucher, or discount) based on user characteristic and time information, the receiving of virtual resource confirmation, collecting statistics about the virtual resource and estimating an effect of the virtual resource, which amounts to a commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Alternatively, the claims encompass a human manually (e.g., in their mind, or using paper and pen) matching virtual resources to users based on characteristics and time information, the receiving of virtual resource confirmation, collecting statistics about the virtual resource and estimating an effect of the virtual resource (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.
Thus, Claim 1 recites an abstract idea.
Independent claims 13 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas); therefore, these claims recite an abstract idea under the same analysis. Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A - Prong Two:
The claims recite the additional elements/limitations of a server, memory, and processor in Claim 13, and a computer readable storage medium in Claim 15, with associated instructions, as well as the feature of “returning” a message (specifically, “returning, to the second client, a virtual resource response message carrying first ones of the sorted plurality of virtual resources” as recited in Claims 1, 13, and 15).
The requirement to execute the claimed steps/functions using a server, memory, clients (as understood in the technical sense) and processor (Claim 13), and a computer readable storage medium (Claim 15), with associated instructions, is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-10, 12, 14, 16-18 and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12, 14, 16-18 and 20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Therefore, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea.
Step 2B:
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using a server, memory, and processor in Claim 13, and a computer readable storage medium in Claim 15, with associated instructions, is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
The determination that receiving data/messages over a network, as in “returning, to the second client, a virtual resource response message carrying first ones of the sorted plurality of virtual resources” and “pushing” as recited in Claims 1, 13, and 15, is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-10, 12, 14, 16-18 and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10, 12, 14, 16-18 and 20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
Therefore, the claims do not amount to significantly more than the abstract idea identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liebmann (US 2013/0204690 A1)(“Liebmann”) in view of Nolan et al. (US 2013/0179269 A1)(“Nolan”) and further in view of Srinivasan et al. (US 2015/0127433 A1)(“Srinivasan”).

As to Claims 1, 13, and 15, Liebmann discloses a virtual resource processing method performed by at least one processor (processor 131), the virtual resource processing method, comprising: 
receiving at least one virtual resource (“coupons,” [0123]) from at least one first client (coupon database 256)([0120], step 221, [0123]); 
receiving a virtual resource request message (“the user…send an electronic message,” [0119]) from a second client (mobile device 110)([0119]); 
obtaining, from the received virtual resource request message, user characteristic information (“location information,” [0121]), time information (“time of day,” [0129]) ([0121] and [0129]); 
obtaining configuration information (“instructions,” [0070]) of each of the received at least one virtual resource ([0070]);
selecting a plurality of virtual resources from the at least one virtual resource, based on the obtained user characteristic information, the obtained time information, and the obtained configuration information ([0123] and [0129]);
returning, to the second client, a virtual resource response message carrying first ones of the sorted plurality of virtual resources ([0124]);
receiving, from the second client, a virtual resource obtaining confirmation message (“redemption message,” [0127]) comprising an identifier of a virtual resource selected by the second client based on a selection (“the user optionally clicks to confirm the use of the coupon with the transaction in order to redeem it,” [0127]) instruction of the second client (“send a redemption message to the coupon server that includes the transaction number, with the redemption information” [0127]);
collecting, based on the received identifier of the virtual resource and the received identifier of the second client, statistics about an issuance result of the virtual resource selected by the second client (“C-probability may be determined responsive to transaction history, such as…the history of coupon mis-redemption or attempted coupon mis-redemption from a given user or mobile device, or the history of mal-redemption at a given merchant location, any of which may be obtained from the electronic coupon library 230 with respect to the Coupon_ID for the selected coupon.” [0175], wherein an issuance result is may be mal/mis-redempton); and
estimating a pushing effect (“coupon redemption confidence score ‘S,’” [0074] since coupon redemption is an effect of pushing the coupon to mobile device, “redemption confidence score that reflects risk that locations and users may be misidentified and/or that coupons may be applied incorrectly or fraudulently” Abstract) of the virtual resource selected by the second client based on the collected statistics (“score ‘S,” [0074])(“The score ‘S’ may in some embodiments be a weighted product of probabilities L, U, C, and M according to the formula: aL+bU+cC+dM=S” [0074]).
Liebmann does not directly disclose
obtaining, from the received virtual resource request message, priorities among the user characteristic information and the time information; and
sorting the selected plurality of virtual resources in descending order according to the obtained priorities,
the virtual resource obtaining confirmation message comprises an identifier of the second client;
wherein the selecting comprises:
determining whether a distance between a current location of the second client and a location for using a virtual resource is greater than a second distance threshold, and 
selecting a travel allowance virtual resource when, the distance between a current location of the second client and the location for using the virtual resource is determined to be greater than the second distance threshold.
Nolan teaches 
obtaining, from a received virtual resource request message, priorities among user characteristic information and time information (“prompting said consumer to rank sub-characteristics of the consumer product which said consumer values most highly;” “prompting said consumer to input an expiration date for the consumer request and one or more pieces of information (this information collectively comprising the "Request Information") from the group consisting of: a subgroup size, a budget, a desired response deadline, and anticipated time of arrival of the subgroup” [0010], [0013], and [0074]); and
sorting the selected plurality of virtual resources in descending order according to the obtained priorities (“Sort Your Deal By…,” Fig.8B),
wherein selecting comprises:
determining whether a distance between a current location of the second client and a location for using a virtual resource is greater than a second distance threshold, and whether a value of the virtual resource is greater than a preset numerical threshold (“check is also done to determine whether or not the  merchants 116 are willing to entertain consumer requests 120 comprising price and/or discount rate values as low or high as those forming the consumer offer 120, as well as geographic proximity limits,” [0118]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebmann by the features of Nolan and in particular to include in Liebmann, the features of: obtaining, from the received virtual resource request message, priorities among the user characteristic information and the time information; sorting the selected plurality of virtual resources in descending order according to the obtained priorities, wherein the selecting comprises: determining whether a distance between a current location of the second client and a location for using a virtual resource is greater than a second distance threshold, and whether a value of the virtual resource is greater than a preset numerical threshold, as taught by Nolan.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to “efficiently [means of] comparing rates offered by one merchant to rates offering by a competing merchant in close proximity” ([0004], Nolan).

Srinivasan teaches wherein selecting comprises:
a confirmation message comprises an identifier of the second client (“the user device 102 can send booking data of the users…wherein the booking data can include user name” [0050]);
selecting a travel (“taxis,” [0029]) allowance (amount of discount, [0038]) virtual resource (“discounts…for online booking” [0029]/discounts 109) when the distance (“travel distance” [0030]) between a current location of the second client (user 101 and user device 102) and the location (destination 104) for using the virtual resource is determined to be greater than the second distance threshold (outside of origin, [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liebmann/Nolan combination by the features of Srinivasan and in particular to include in Liebmann’s confirmation message, in the Liebmann/Nolan combination, the identifier of the second client, as taught by Srinivassn, and to include in the selecting of the Liebmann/Nolan combination, the features of: selecting a travel allowance virtual resource when the distance between a current location of the second client and the location for using the virtual resource is determined to be greater than the second distance threshold, as taught by Srinivasan.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to “offer real benefit to the users/customers for their booking of services and/or services based on their travel distance.” ([0009], Srinivasan).

As to Claim 2, 14, and 16, the Liebmann/Nolan/Srinivasan combination discloses as discussed above.
Liebmann further discloses 
presetting, based on any one or any combination of multiple pieces of user characteristic information, multiple pieces of time information and multiple pieces of configuration information, a matching rule for selecting the virtual resource ([0070]-[0071]), wherein 
the virtual resource is selected when any one or any combination of the obtained user characteristic information, the obtained time information and the obtained configuration information of the virtual resource meets the preset matching rule ([0070]-[0071]).

As to Claims 3 and 17, the Liebmann/Nolan/Srinivasan combination discloses as discussed above.
Liebmann further discloses 
the user characteristic information comprises the current location of the second client (“location information,” [0121]), and 
the configuration information comprises a value (“monetary value,” [0051]) of the virtual resource, a type (“valid merchant locations,” [0051]) of the virtual resource, and the location (“geographic region,” [0051]) for using the virtual resource ([0051]).

As to Claims 4 and 18, the Liebmann/Nolan/Srinivasan combination discloses as discussed above.  Srinivasan teaches wherein the travel allowance virtual resource comprises at least one of a taxi coupon (“taxis,” [0029], “discounts” [0029]/discounts 109) or a parking coupon.

As to Claim 5, the Liebmann/Nolan/Srinivasan combination discloses as discussed above.
Liebmann further discloses wherein the user characteristic information comprises the current location of the second client (“location information,” [0121]), and personal attribute information (“client device ID,” [0129]) and historical behavior information of a user (“number of coupons already redeemed;” [0129]), and the configuration information comprises the location for using the virtual resource (“nearby merchants at which the available coupons may be used,” [0123]).

As to Claim 7, the Liebmann/Nolan/Srinivasan combination discloses as discussed above.
Liebmann further discloses wherein the time information is a moment at which a user requests the virtual resource (“time of day,” [0132], [0051]), and the configuration information is a time period for using the virtual resource (“expires: 11 hours,” Fig.15).

As to Claim 8, the Liebmann/Nolan/Srinivasan combination discloses as discussed above.
Liebmann further discloses wherein the selecting further comprises: selecting the virtual resource, based on the moment being before the time period for using the virtual resource (“expires: 11 hours,” Fig.15); and selecting the virtual resource, based on the moment being within the time period for using the virtual resource (“expires: 11 hours,” Fig.15).

As to Claim 9, the Liebmann/Nolan/Srinivasan combination discloses as discussed above.
Liebmann further discloses wherein the user characteristic information comprises the current location (“location information,” [0121]) of the second client and historical behavior information of a user (user probabilities, [0074]-[0082]); the time information is a moment at which the user requests the virtual resource (“time of day,” [0129]), and the configuration information comprises a type of the virtual resource (“valid merchant locations,” [0051]), the location for using the virtual resource (“nearby merchants at which the available coupons may be used,” [0123]), and a time period for using the virtual resource (“expires: 11 hours,” Fig.15).

As to Claim 10, the Liebmann/Nolan/Srinivasan combination discloses as discussed above.
Liebmann further discloses wherein the presetting further comprises:
selecting the virtual resource based on the moment at which the virtual resource request message is received being within the time period for using the virtual resource, and the distance between the current location of the second client and the location for using the virtual resource being less than a first distance threshold ([0072] and [0129]); and 
selecting the virtual resource, based on the historical behavior information (“transaction history,” [0112]) of the user indicating that the type of the virtual resource is the same as a type of a virtual resource to be used by the user after the moment ([0112]).

As to Claims 12 and 20, the Liebmann/Nolan/Srinivasan combination discloses as discussed above.  Liebmann further discloses wherein the obtaining the user characteristic information comprises: reading the received virtual resource request message when the received virtual resource request message carries the current location of the second client, to obtain the current location of the second client ([0066]); or obtaining an Internet Protocol address of the second client, and determining the current location of the second client based on the obtained Internet Protocol address ([0059]); or obtaining a location of a third client connected to the second client, and determining the current location of the second client based on the obtained location of the third client and a coverage of the third client ([0059]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liebmann in view of Nolan and further in view of Srinivasan and Starr et al. (US 2006/0223508 A1)(“Starr”).

As to Claim 6, the Liebmann/Nolan/Srinivasan combination discloses as discussed above.
Liebmann further discloses
the historical behavior information of the user indicating that the user has used the virtual resource for more than a predetermined number of time (“number of times the coupon has been used,” [0071]).
Liebmann does not directly disclose wherein the selecting further comprises: 
selecting the travel allowance virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold, and the historical behavior information of the user indicating that an article exchange capability of the user is greater than a preset capability threshold; 
selecting the travel allowance virtual resource based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold; and 
selecting the travel allowance virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold, and the personal attribute information of the user indicating that a range of motion of the user is greater than the second distance threshold.
Starr teaches
selecting a travel allowance virtual resource (discount 36) based on a distance between the current location of a client (wireless device 22) and a location (merchant’s physical location) for using the virtual resource being greater than a distance threshold (C.5, L.14-16 and C.7, L.22-39), and the historical behavior information of the user indicating that an article exchange (purchasing) capability of the user is greater than a preset capability threshold (frequency)(C.2, L.33-49, C.9, L.42-46, C.6, L.57-67, C.7, L.1-21);
selecting the travel allowance virtual resource (discount 36), based on a distance between the current location of the client (wireless device 22) and the location (merchant’s physical location) for using the virtual resource being greater than a second distance threshold (C.5, L.14-16 and C.7, L.22-39); 
selecting the travel allowance virtual resource (discount 36), based on the distance between the current location of the client (wireless device 22) and the location (merchant’s physical location) for using the virtual resource being greater than the second distance threshold (C.5, L.14-16 and C.7, L.22-39), and the personal attribute information of the user indicating that a range of motion of the user is greater than the second distance threshold (C.5, L.35-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liebmann/Nolan/Srinivasan combination’s selecting by the feature of Starr and in particular to include in the Liebmann/Nolan/Srinivasan combination’s selecting the features of selecting the travel allowance virtual resource, based on a distance between the current location of the second client and the location for using the virtual resource being greater than a second distance threshold, and the historical behavior information of the user indicating that an article exchange capability of the user is greater than a preset capability threshold; selecting the travel allowance virtual resource based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold; and selecting the travel allowance virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold, and the personal attribute information of the user indicating that a range of motion of the user is greater than the second distance threshold, as taught by Starr.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “to entice the wireless customer to travel to the merchant” (Abstract, Starr).
Response to Arguments
Applicant's arguments filed in the March 2022 Remarks have been fully considered and addressed below.
On pages 13-14 of the March 2022 Remarks, Applicant argues the Claim 6 is now clear because it recited “travel allowance virtual resource.”  However, although Applicant has overcome a part of the indefiniteness stated in the rejection, Claim 6 is still unclear as to other aspects.  As discussed in the respective rejection, Claim 6 recites “wherein the selecting further comprises:  selecting the travel allowance virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold, and…; selecting the travel allowance virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold, and….; and selecting the travel allowance virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold, and…” However, the limitation appears to repeat the phrase “selecting the travel allowance virtual resource, based on the distance between the current location of the second client and the location for using the virtual resource being greater than the second distance threshold,” three times in three different clauses.  Therefore, it is unclear if the selecting of the travel allowance virtual resource in Claim 6 requires all of the following limitations: “the historical behavior information of the user indicating that an article exchange capability of the user is greater than a preset capability threshold, and the historical behavior information of the user indicating that the user used the virtual resource for more than a predetermined number of times, and the personal attribute information of the user indicating that a range of motion of the user is greater than the second distance threshold” or that the claim only requires one of the respective clauses.  For purposes of applying the prior art, the claim will require all of the clauses.
On pages 12-13 of the March 2022 Remarks, Applicant argues that the claims integrate the abstract idea into a practical application, by focusing on the newly added limitations of estimating a “pushing effect.”  The Examiner respectfully disagrees.  Pushing the virtual resource to the user based on certain data to improve the acceptance rate of a pushed virtual resource does not alone improve any specific technology but rather is an application of computer technology to perform an abstract idea of virtual resource provision.  Furthermore, there is no evidence of a direct technological correlation to reducing data transmission as product of improved usage of the virtual resource as suggested by Applicant.  Thus, the argument is unpersuasive.

On page 17 of the March 2022 Remarks, Applicant argues that Liebmann’s confidence score is used to determine whether the transaction is or will be valid; thus, it cannot estimate a pushing effect.  The Examiner respectfully disagrees since coupon redemption is an after effect of pushing the coupon to the mobile device in Liebmann.  Furthermore, the claimed language: “pushing effect,” does not specify what the effect actually is, and the term is not lexicographically defined in the specification.  Therefore, the argument is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        July 16, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621